Case 9:21-cv-80515-DMM Document 1 Entered on FLSD Docket 03/08/2021 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     Case No.


   FREEDOM WATCH, INC.,                                  Removed From:
                                                         Circuit Court of the Fifteenth
          Plaintiff,                                     Judicial Circuit in and for
                                                         Palm Beach County, Florida
   v.
                                                         Case No.: 50-2021-CA-000884
   AMAZON WEB SERVICES INC., APPLE
   INC., and GOOGLE LLC,

          Defendants.
                                                     /

                                      NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Amazon Web Services Inc.,

  (“AWS”) files this Notice of Removal (“Notice”), with the consent of Defendants Apple Inc.

  (“Apple”), and Google LLC (“Google”) (collectively, “Defendants”), and removes this action

  from the Fifteenth Judicial Circuit in and for Palm Beach County, Florida. Removal is based on

  diversity jurisdiction because complete diversity exists between Plaintiff Freedom Watch, Inc.

  (“Freedom Watch”), on the one hand, and Defendants on the other, and the amount in

  controversy exceeds $75,000.00. As required by 28 U.S.C. § 1446(a), the grounds for

  removal—together with a copy of all process, pleadings, and orders served on Defendants—are

  set forth below and attached as exhibits hereto.

                                              Background

         1.       Plaintiff Freedom Watch instituted this action in the Fifteenth Judicial Circuit

  Court in and for Palm Beach County on January 24, 2021, asserting claims against Defendants

  for intentional interference with its business relationships and contracts, arising out of each

  Defendant’s independent election under its contractual rights with third-party social media
Case 9:21-cv-80515-DMM Document 1 Entered on FLSD Docket 03/08/2021 Page 2 of 8




  platform Parler LLC (“Parler”) to suspend providing services to Parler. Attached as Exhibit 1 is

  a true and correct copy of the complaint in this action (the “Complaint”).

         2.       Parler itself already sought a preliminary injunction against Defendant AWS

  based on the same suspension, unsuccessfully demanding that the Western District of

  Washington force AWS to resume providing services. Attached as Exhibit 2 is a true and

  correct copy of the Western District of Washington’s Order on Parler’s Motion for Injunctive

  Relief (the “Parler Order”). 1 In response to AWS’s evidence showing that the social media

  platform breached its agreement by failing to moderate users’ posts calling for violence,

  especially in the lead up to the January 6 insurrection, see Parler Order at 3–4, the Court found

  that Parler was unlikely to succeed on its own claims because it “has not denied that … [it] was

  in violation of [its] Agreement” with AWS, id. at 9, and had “failed to demonstrate the likelihood

  that AWS breached the [Customer Services Agreement]” because “the evidence at this point

  suggests that AWS’s termination … was in response to Parler’s material breach,” id. at 10.

         3.      In this lawsuit, Freedom Watch now asserts that Defendants are liable based on its

  inability to access the Parler platform, and it is therefore entitled to “compensatory damages in

  excess of $15,000.00 but less than $75,000.00 exclusive of costs, interest, and attorney’s fees,”

  Compl. ¶ 1, multiple forms of injunctive and declaratory relief—including the same type denied

  by the Western District of Washington, see id. at 35—and punitive damages, id.

         4.      Based on the allegations in the Complaint and the attached exhibits, AWS affirms

  that removal is proper for the following reasons:


  1
    In reviewing the propriety of removal, “a district court may consider evidence outside of the
  removal petition if the facts therein existed at the time of removal.” Katz v. J.C. Penney Corp.,
  2009 WL 1532129, at *4 (S.D. Fla. June 1, 2009) (citing Williams v. Best Buy Co., 269 F.3d
  1316, 1320 (11th Cir. 2001); Sierminski v. Transouth Fin. Corp., 216 F.3d 945, 949 (11th Cir.
  2000)).


                                                   2
Case 9:21-cv-80515-DMM Document 1 Entered on FLSD Docket 03/08/2021 Page 3 of 8




                                         Removal Is Timely

           5.     Defendant AWS was served with a copy of the summons and Complaint on

  February 16, 2021. Attached as Exhibit 1 is a true and correct copy of the summons served on

  AWS.

           6.     Defendant Apple was served with a copy of the summons and Complaint on

  February 18, 2021. Attached as Exhibit 3 is a true and correct copy of the summons served on

  Apple.

           7.     Defendant Google was served with a copy of the summons and Complaint on

  February 16, 2021. Attached as Exhibit 4 is a true and correct copy of the summons served on

  Google.

           8.     Under 28 U.S.C. § 1446(b) and Eleventh Circuit case law, Defendants timely

  removed Plaintiff’s state court claims within 30 days of service. See Harrell v. Bank of Am.,

  N.A., 813 F. App’x 397, 399 (11th Cir. 2020) (“[t]he 30-day time period under § 1446(b) ‘is

  triggered by simultaneous service of the summons and complaint’”) (quoting Bailey v. Janssen

  Pharmaceutica, Inc., 536 F.3d 1202, 1205 (11th Cir. 2008)).

                                     Subject Matter Jurisdiction

           9.     This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332 because

  Plaintiff and Defendants have complete diversity of citizenship and the amount in controversy

  exceeds $75,000.00, exclusive of interest and costs. See 28 U.S.C. § 1332(a). In addition,

  removal to this Court is proper because the state court matter is proceeding in Palm Beach

  County, located in this judicial district. 28 U.S.C. § 1441(a).




                                                   3
Case 9:21-cv-80515-DMM Document 1 Entered on FLSD Docket 03/08/2021 Page 4 of 8




         A.      Amount in Controversy

         10.     The amount in controversy requirement under 28 U.S.C. § 1332 is satisfied

  because “the jurisdictional amount is either stated clearly on the face of the documents before the

  court, or readily deducible from them.” Lowery v. Ala. Power Co., 483 F.3d 1184, 1211 (11th

  Cir. 2007). 2 Plaintiff asserts that Defendants are liable for multiple compounding theories of

  damages, which far exceed $75,000, and therefore meet the amount in controversy requirement

  for this Court’s jurisdiction set out in 28 U.S.C. § 1332(a).

         11.     In its Complaint, Plaintiff claims it is entitled to (1) “actual and compensatory

  damages in an amount greater than $15,000.00 but less than $75,000.00,” (2) “preliminary and

  permanent injunctive relief against Defendant AWS (i) requiring that AWS restore its web

  hosting services to PARLER … and (ii) precluding a repetition of the irreparable harm,” (3)

  “preliminary and permanent injunctive relief against Defendants GOOGLE and APPLE

  requiring them to promptly restore the PARLER app to GOOGLE’s Play store and APPLE’s

  App Store, respectively,” and (4) “an award of punitive damages in an amount to be determined

  at the appropriate time.” Compl. at 34–35.

         12.     On its face, therefore, Freedom Watch’s Complaint admits that its actual and

  compensatory damages alone could be as much as $74,999. But “[i]n determining the amount in

  controversy, the Court must take into account not only compensatory damages claimed, but

  punitive damages as well.” Callander v. Bellsouth Advert. & Publ’g Corp., 2007 WL 9701011,

  at *1 (S.D. Fla. Feb. 8, 2007) (citing Holley Equip. Co. v. Credit Alliance Corp., 821 F.2d 1531,


  2
   See also Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1061–62 (11th Cir. 2010) (“Eleventh
  Circuit precedent permits district courts to make ‘reasonable deductions, reasonable inferences,
  or other reasonable extrapolations’ from the pleadings to determine whether it is facially
  apparent that a case is removable.”) (quoting Pretka v. Kolter City Plaza, II, Inc., 608 F.3d 744,
  754 (11th Cir. 2010)).


                                                    4
Case 9:21-cv-80515-DMM Document 1 Entered on FLSD Docket 03/08/2021 Page 5 of 8




  1535 (11th Cir. 1987)). When combined with any amount of potential punitive damages against

  the three defendants, Plaintiff has implicitly pleaded an amount in controversy that is above the

  requirement. Cf. id. (denying motion to remand because “[w]hile Plaintiffs state in their

  Complaint that the amount in controversy is less than $75,000 per claim, a review of the factual

  allegations and claims therein indicates otherwise” as “Plaintiffs specify in their Complaint that

  they are seeking punitive damages”).

         13.     Plaintiff additionally seeks multiple forms of declaratory and injunctive relief as

  to all Defendants, purportedly claiming an equitable right to force Defendants to resume their

  prior business contracts with Parler in perpetuity. Valued from Plaintiff’s perspective, see S. Fla.

  Wellness, Inc. v. Allstate Ins. Co., 745 F.3d 1312, 1316 (11th Cir. 2014), the Complaint also

  shows that the relief of having Parler’s services reinstated by Defendants would also include

  significant monetary value—in addition to the possible $74,999 in actual and compensatory

  damages recovery.

         14.    According to Plaintiff’s Complaint, reinstating Parler’s social media platform on

  Defendants’ services would apparently restore Freedom Watch’s (1) “access to and ability to

  communicate with existing and potential new PARLER users,” Compl. ¶ 60, (2) “participation in

  vital public debate relating to current events,” id., (3) “dissemination of its message to concerned

  American citizens and others around the world,” id., and (4) ability to solicit “fundraising

  necessary to support [its] effective and robust delivery of its message,” id., and (5) would

  frustrate the ability of “competing social networking platforms such as TWITTER and Facebook

  to charge and maintain supracompetitive prices for advertising on their platforms,” which

  “injures FREEDOM WATCH as an advertising purchaser on social media sites,” id. ¶ 61. Thus,

  based on Freedom Watch’s own claim that it “depends on free access to the public square as a




                                                   5
Case 9:21-cv-80515-DMM Document 1 Entered on FLSD Docket 03/08/2021 Page 6 of 8




  means for” accomplishing those goals, see id. ¶ 5, and its claim that “money damages for this

  cause of action … will be insufficient to make FREEDOM WATCH whole,” see id. ¶¶ 62, 70,

  79, 87, 96, 104, the Court may reasonably deduce that the value of declaratory and injunctive

  relief to Plaintiff also extends the amount in controversy past $75,000. 3

          15.    Furthermore, because Plaintiff has already valued its past compensable harms to be

  as much as $74,999—based solely on a few weeks’ disturbance to its Parler access—the

  additional value to Plaintiff of a permanent injunction against all Defendants must also well

  exceed the necessary amount in controversy. See, e.g., Rad Source Techs., Inc. v. MDS

  (Canada), Inc., 2009 WL 4594403, at *2 (S.D. Fla. Dec. 1, 2009) (finding the amount in

  controversy to be “far in excess of $75,000” given the requested injunctive relief, “[d]espite

  Plaintiff’s bare assertion that the value of its rights to be protected is less than $75,000”).

  Accordingly, the amount in controversy requirement under 28 U.S.C. § 1332 is satisfied.

          B.      Diversity

          16.     Diversity jurisdiction exists under 28 U.S.C. § 1332(a)(1) because Freedom

  Watch and Defendants are citizens of different U.S. states. According to public records,

  Freedom Watch is incorporated in the District of Columbia, where it also has its principal place

  of business. 4 Attached as Exhibit 5 is a true and correct copy of Freedom Watch’s District of

  Columbia corporate registration page from March 8, 2021.


  3
    See Roe, 613 F.3d at 1061–62 (“a district court need not ‘suspend reality or shelve common
  sense in determining whether the face of a complaint ... establishes the jurisdictional amount’”)
  (quoting Pretka, 608 F.3d at 754, 770).
  4
    The Court may take judicial notice of official state registries for purposes of determining the
  state of incorporation or principal place of business. See, e.g., Mukamal v. Bakes, 383 B.R. 798,
  818 n.21 (S.D. Fla. 2007); Henkle v. Cumberland Farms, Inc., 2017 WL 5634947, at *3 n.10
  (S.D. Fla. June 15, 2017); Sziranyi v. Allan R. Dunn, M.D., P.A., 2009 WL 6613675, at *2 n.2
  (S.D. Fla. Sept. 30, 2009), aff’d, 383 F. App’x 884 (11th Cir. 2010). Separately, in its
  Complaint, Freedom Watch alleges that it “has a place of business in … Boca Raton, Florida[.]”


                                                     6
Case 9:21-cv-80515-DMM Document 1 Entered on FLSD Docket 03/08/2021 Page 7 of 8




         17.     By contrast, Freedom Watch alleges that AWS “is a Delaware corporation with its

  principal place of business in Seattle, Washington,” Compl. ¶ 6, Apple “is a Delaware

  corporation with its principal place of business in Cupertino, California,” id. ¶ 8, and Google “is

  a Delaware limited liability company with its principal place of business in Mountain View,

  California,” id. ¶ 11, whose sole member is XXVI Holdings, Inc., a Delaware corporation with

  the same principal place of business. Accordingly, 28 U.S.C. § 1332(a)(1)’s requirement for

  diversity jurisdiction is satisfied because this action is between parties from different U.S. states.

                                                 Notice

         18.     As required by 28 U.S.C. § 1446(d), AWS is providing written notice of the filing

  of this Notice of Removal to Freedom Watch, through its attorneys, and will also be filing a

  Notice of Filing a Notice of Removal with the Circuit Court of the Fifteenth Judicial Circuit in

  and for Palm Beach County, Florida, where the action is currently pending. A true and correct

  copy of the Notice of Filing a Notice of Removal is attached as Exhibit 6.

                                               No Waiver

         19.     Defendants have additional defenses to this action and do not waive any defenses.

                                               Conclusion

         This Court has subject-matter jurisdiction in this action because (i) complete diversity of

  citizenship exists between the parties; and (ii) more than the $75,000.00 jurisdictional threshold

  is at issue. Accordingly, Defendant AWS, desiring to remove this case to the United States

  District Court for the Southern District of Florida with the consent of all Defendants, requests



  Compl. ¶ 3. Even if this were Freedom Watch’s principal place of business, however, diversity
  of citizenship would still exist because Freedom Watch would still be diverse from every
  Defendant. See Triggs v. John Crump Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998)
  (“Diversity jurisdiction requires complete diversity; every plaintiff must be diverse from every
  defendant.”).


                                                    7
Case 9:21-cv-80515-DMM Document 1 Entered on FLSD Docket 03/08/2021 Page 8 of 8




  that the filing of this Notice of Removal with this Court and the filing of the Notice of Filing a

  Notice of Removal with the Clerk of the Fifteenth Judicial Circuit Court in and for Palm Beach

  County, Florida shall effect the removal of this case.

  Dated: March 8, 2021                          Respectfully submitted,

                                                s/Brian W. Toth
                                                GELBER SCHACHTER & GREENBERG, P.A.
                                                Brian W. Toth
                                                Florida Bar No. 57708
                                                Natalia B. McGinn
                                                Florida Bar No. 1011385
                                                SunTrust International Center
                                                One Southeast Third Avenue, Suite 2600
                                                Miami, Florida 33131
                                                Phone: (305) 728-0965
                                                btoth@gsgpa.com
                                                nmcginn@gsgpa.com

                                                DAVIS WRIGHT TREMAINE LLP
                                                Laura R. Handman*
                                                1919 Pennsylvania Avenue, N.W., Suite 800
                                                Washington, DC 20006
                                                Phone: (202) 973-4224
                                                laurahandman@dwt.com

                                                Alonzo Wickers IV*
                                                Cydney Swofford Freeman*
                                                865 S. Figueroa Street, Suite 2400
                                                Los Angeles, CA 90017
                                                Telephone: 213-633-6800
                                                alonzowickers@dwt.com
                                                cydneyfreeman@dwt.com

                                                Ambika Kumar Doran*
                                                Caesar Kalinowski IV*
                                                920 Fifth Avenue, Suite 3300
                                                Seattle, WA 98104-1610
                                                Telephone: 206-622-3150
                                                ambikadoran@dwt.com
                                                caesarkalinowski@dwt.com
                                                *Pro hac vice forthcoming
                                                Counsel for Defendant Amazon Web Services, Inc.




                                                   8
